Montgomery, J.
This is an appeal from an order of •the circuit court in chancery, overruling a demurrer to ■the bill of complaint.
The bill alleges that Michael Doran is a man 65 years ■of age, and has been for many years a man of weak mental capacity; that his mind has been in that condition to be easily wrought upon, and easily persuaded by others to ■do the bidding of others without regard for his own interests, he being a person who, without consideration or .adequate reason, could be and has been easily induced by others to part with his property; that the said Michael Doran has been so weak in mental faculties as not to be responsible for his acts, and, as the orator believes, has not, during the period mentioned, been of sufficient mental capacity to transact business affairs. The bill further .alleges that he was the owner of 20 acres of land in the ■county of Wayne, and that defendant, who was a widow, living upon a farm in Oakland county, induced him to take up his residence with her, and by various arts, particularly set out in the bill, persuaded him to sell his 20 tacres of land in Wayne county, with a view of investing the proceeds in a parcel of 50 acres of land near to defendant's residence; that he did sell his land in Wayne •county for $1,700; that he then himself negotiated a purchase, and made a contract with the owners of the 50-■acre parcel to pnrcbase the 50 acres for the price of $3,500, and paid $500 on the contract; that it was then agreed between himself and defendant that defendant should contribute $100, that a joint deed should be taken in the names of the two, and a mortgage given to third parties to secure a loan of $1,700 upon the land; that *591when the time came for making payment upon the contract and executing the mortgage, Mr. Doran had intended to go to Pontiac to attend to the business, in company with defendant, but that defendant refused to allow him to accompany her, took the money, paid up the contract, •and took a deed in her own name, executing the mortgage in her own name to the lenders in the sum of $1,700. The bill further alleges that the .parties were subsequently married, but that defendant has refused to ■execute a deed of the one-half interest to Doran; and this bill is filed, asking that defendant be compelled to execute ■a deed of the one-half interest to complainant's ward, and for such other relief as may be agreeable to equity. Dpon ■the filing of the bill, an injunction issued, restraining defendant from disposing of the property.
Numerous reasons are assigned why the bill is said to ’be demurrable. It is alleged that complainant has an .■adequate remedy at law to recover from defendant the money intrusted to her. We think the case is one which ■does not require elaborate discussion. It is very clear ■that when Michael Doran made the contract to purchase the land, and paid $500 upon it, he was vested with an interest in the land, and the defendant could not, by fraudulently appropriating the moneys intrusted to her, by making a payment upon the land, and taking the title in her own name, divest him of his interest in this property.
But it is said that the bill alleges that Michael Doran was mentally incompetent to make a contract, and, therefore, that his contract to purchase the land was void. This is not necessarily so. Certainly, if the contract of purchase should be found to be for his interest, a court •of equity would protect him. It would not lie with those of whom he made the purchase to dispute his mental capacity, and it is very evident that the point is not now *592raised by defendant through any solicitude for the best interests of Mr. Doran.
In Gates v. Cornett, 72 Mich., at page 435, a distinction was made which evidently has escaped the attention of counsel. Mr. Justice Oiiamplin, speaking for a majority of the Court, said:
“Distinctions have been recognized between cases of insanity and mere weakness of intellect or imbecility. Contracts made with insane persons have pretty generally been held void, and J;he latter voidable merely. Gates" case falls-within the last category. His contracts were not absolutely void. To so hold would be to unsettle titles, and overthrow a long series of business transactions in which complainant was engaged during eight years, without securing any benefit to Gates, and to the detriment of a great many persons who dealt with him in the utmost good faith, and without cheating him. Belonging, as his contracts do, to that class which are termed ‘ voidable," they can be enforced' or repudiated in a court of equity upon equitable grounds. Where the contracts have been executed by one party, and are executory upon the part of the imbecile, they can only be set aside at his instance by his doing equity. The maxim applies here, that he who asks equity must do equity.""-
It is not averred in the bill that the parties with whom Doran contracted for the purchase of the land were apprised of his mental incapacity, or that the facts existed which would render void the contract of purchase. This being so, it by no means follows as a matter of course that he-could have avoided his contract with the vendors. Much less does it lie with defendant to assert the nullity of the-contract as a shield of defense against her own fraud. The-case made by the bill is a meritorioirs one.
The order of the' court will be affirmed, with costs, and. the cause remanded.
The other Justices concurred.